Exhibit (12) POTLATCH CORPORATION Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) Income from continuing operations before income taxes $ Add: Interest expense Capitalized interest 36 86 — — Interest portion of rental expense Discount and debt expense amortization Earnings available for fixed charges $ Fixed charges: Interest expense $ Capitalized interest 36 86 — — Interest portion of rental expense Discount and debt expense amortization Total fixed charges $ Ratio of earnings to fixed charges
